UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1525


ROBERT WARREN; JACQUELIN WARREN,

                Plaintiffs - Appellants,

          v.

SMITH DEBNAM NARRON DRAKE SAINTSING & MYERS, LLP; ADAM M.
GOTTSEGEN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:10-cv-00071-BO)


Submitted:   January 26, 2012             Decided:   February 17, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig M. Shapiro, KEOGH LAW, LTD, Chicago, Illinois; Richard J.
Rubin, Santa Fe, New Mexico, for Appellants.     John D. Burns,
Camden R. Webb, Erica T. Meyers, WILLIAMS MULLEN, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Warren and Jacquelin Warren appeal the district

court’s order dismissing their complaint under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (2006).                 We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Warren v. Smith Debnam Narron Drake Saintsing & Myers,

LLP, No. 7:10-cv-00071-BO (E.D.N.C. Apr. 19, 2011).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2